 FAI'It GARMENT COMPANFaith Garment Company, Division of Dunhall Phar-maceutical, Inc. and International Ladies' GarmentWorkers' Union, AFL-CIO. Cases 26 CA-7065,26-CA-7139, 26-CA 7190, 26 CA-7312, 26 CA7398, and 26 RC 5716October 29. 1979DECISION AND ORDERBY MEMBERS PENI.L). MURPHY. AN) TRUIESDAIFOn April 13, 1979, Administrative Law Judge JohnP. von Rohr issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in answer thereto. The General Counsel has alsofiled cross-exceptions and a supporting brief, and Re-spondent subsequently filed a brief in response to theGeneral Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in his proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order. as modified herein.We agree with the Administrative Law Judge'sfinding that a bargaining order is appropriate to rem-edy Respondent's unfair labor practices which haveprecluded the holding of a free and fair election. Therecord shows that during the Union's organizing cam-paign Respondent engaged in surveillance, on threeseparate occasions, over its employees' union activi-ties and discharged an employee because of her unionsupport. Then, on the day before the election, Re-spondent announced the implementation of a pensionplan for the purpose of discouraging its employeesfrom voting for the Union. Even after the Union lostthe election by one vote, Respondent persisted in itsefforts to restrain the employees from participating inunion activities. Thus, it discharged (subsequentlyconverted to a suspension) an employee because shewas a union adherent and later segregated her workarea from that of other employees in retaliation be-Respondent has excepted to certain credibility findings made b the Ad-ministrative Law Judge. It is the Board's established polihc not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dn Wall Products. Inc. 91 NLR 544(1950., enfd. 188 F.2d 362 13d Cir. 1951, We have carefull) examined therecord and find no basis fr reversing his findings.In view of our finding that Respondent violated Sec 8a( I ) of the Act ndischarging Reynolds, Member Penello finds it nnecessar Ito decidewhether Reynolds' discharge also viotlatcd Sec 8s(ata3t of the Act since heremedy is the samecause she gave adverse testimony at the Board hear-ing in this proceeding.In N.L.R.B. v. Gi.rse. Packing Co., Ic.., 395 U.S.575 (1969). the Supreme Court stated the generalprinciple applicable to the issuance of bargaining or-ders. The Court affirmed the Board's authority to is-sue a bargaining order if the employer's unfair laborpractices are of such a nature that their coercive ef-fects cannot be eliminated by the application of tradi-tional remedies, with the result that a fair electioncannot be held. Based on the violations found herein.we find that the lingering effects of Respondent's pastconduct render uncertain the possibility that the im-position of the conventional reinstatement and back-pay orders and the posting of notices to remedy theunfair labor practices would permit a fair election tobe conducted. In these circumstances, we concludethat the Union's designation as the collective-bar-gaining agent by a majority of the employees havingsigned authorization cards provides a more reliabletest of employee representation desires than would anelection.2In so doing, we specifically reject Respondent's ar-gument that its conduct was not of "such substantialnature" to preclude the holding of a second election.Here, Respondent hastened to announce to its em-ployees the institution of a pension plan on the daybefore the election.' Furthermore, Respondent's un-lawful discharge of two employees -leading unionactivists-was conduct that the Board and the courtshave long classified as misconduct going "to the veryheart of the Act."4The coercive impact of these dis-charges was reinforced and increased in the eyes ofthe employees by Respondent's blatant surveillanceof union organizers handing out leaflets to employeesand by the presence of its plant manager at a unionmeeting. These unfair labor practices made it demon-strably clear to the employees that the penalties forsupport of the Union would be severe.Inasmuch as we have concluded that the violationsfound herein have rendered the holding of a fair elec-2 The parties stipulated that 24 employees had signed union authonzationcards b February 4. 1978. the date oif the Union's demand for recognition.which demand was refused by Respondent on Februarn 6. In addition, theGeneral Counsel intro duced into evidence and authenticated 13 other cardswhich were signed bh unit employees prior to that date Thus. it is clear thatthe Union represented ai majority of the 56 emplosees in the unit sought onor before Fehruar 4 1978. As Respondent had embarked itn its ciurse ofunlawful conduct on January 26. 1978, we shall impose Respondent's bar-gaining ohligatiin as of the date. February 4. 1978, that the I ni.r, requestedrecognition Bandag. Incrporated. 228 NLRB 1045 11977)While he agrees with the dating of the bargaining order. Member Trues-dale does not consider it relevant when Respondent committed its initialunfair labor practice.tf ling Ficd ( -rpanm, Ini-rponral'd 227 N RB 1588 (1977)1 ToerEnierprs'r. Inc, d/hbla Toer Records, 182 Nl.RB 382 (197()See, e.g., N 1. RB. Entriltle U/g ('o, 120 F2d 532. 536 (4th (hr.1941 ) The fiuct that Spiers' discharge was subsequentl cnserted to a sus-pension and that she returned to work a little over 2 weeks after the dis-charge does not remoe the cerclve ect oft Respondent's itctuon246 NLRB No. 44299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion unlikely and have undermined the Union's ma-jority status, we shall set aside the election held inCase 26 RC 5716, order that the petition therein bedismissed, and issue a bargaining order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that Respondent, FaithGarment Company, Division of Dunhall Pharmaceu-tical, Inc., Gravette, Arkansas, its officers, agents.successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Insert the following as paragraph 2(b) and re-letter all subsequent paragraphs accordingly:"(b) Upon request, recognize and bargain collec-tively in good faith concerning rates of pay, wages,hours, and other terms and conditions of employmentwith International Ladies' Garment Workers' Union,AFL-CIO, as the exclusive bargaining representativeof the employees in the appropriate bargaining unit,and, if an understanding is reached, embody such un-derstanding in a signed agreement. The appropriatecollective-bargaining unit is:"All regular full-time and part-time productionemployees employed at Faith Garment Com-pany, Division of Dunhall Pharmaceutical Inc.'sGravette, Arkansas, plant, excluding all officeclerical employees, mechanics, maintenance em-ployees, designers, guards and supervisors as de-fined in the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I' IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleged unfair la-bor practices not found herein.11 IS FURTHER ORDERED that the election in Case26-RC-5716 be, and the same hereby is, set aside,and that the petition in Case 26-RC 5716 be, and ithereby is, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONA. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or suspend employeesbecause they engage in union activities or be-cause they engage in protected concerted activi-ties.WE WI l. NOT engage in the surveillance of ouremployees' union activities or of their unionmeetings.Wi WILL NOT promise or grant our employeeseconomic benefits for the purpose of discourag-ing their union activities or their selection of abargaining agent.WI: WI.l. N)I retaliate against our employeesby issuing them warnings, or by isolating themfrom other employees, because they testify in ahearing before the National Labor RelationsBoard.Wi WILl. NO refuse to recognize and bargaincollectively in good faith concerning rates of pay.wages, hours, and other terms and conditions ofemployment with International Ladies' GarmentWorkers' Union, AFL-CIO, as the exclusive rep-resentative of our employees in the unit de-scribed below.WE WIll. NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them in Section 7of the Act.WE WILL offer Stella Corene Reynolds imme-diate and full reinstatement to her former posi-tion or, if that job no longer exists, to a substan-tially equivalent position, without prejudice toher seniority or other rights and privileges previ-ously enjoyed, and WE WILL make her whole forany loss of earnings she may have suffered byreason of the discrimination practiced againsther, plus interest.WE wn.l. make Nancy Spiers whole for anyloss of earnings she may have suffered by reasonof the discrimination practiced against her, plusinterest.WE WI.L, upon request, recognize and bargaincollectively in good faith with International La-dies' Garment Workers' Union, AFL CIO, inthe bargaining unit described below with respectto rates of pay, wages, hours of work, and otherterms and conditions of employment, and WEwlll.. upon request. embody in a signed agree-ment any understanding that may be reached.The bargaining unit is:All regular full-time and part-time productionemployees employed at Faith Garment Com-pany. Division of Dunhall PharmaceuticalInc.'s Gravette, Arkansas, plant, excluding alloffice clerical employees, mechanics, mainte-nance employees, designers, guards and super-visors as defined in the Act.FAIIII GARMENI COMPANY. DIVISION OFDtNIIAL.I. PIIARMA(EUI('AI., IN<C.300 FAITH GARMENT COMPANYDECISIONSIAIIEMN1 ()IF II1i CASIJOHN P. VON ROHR, Administrative aw Judge: Uponcharges duly filed.' the General Counsel of the NationalLabor Relations Board, by the Regional Director for Re-gion 26 (Memphis. Tennessee). issued a complaint onMarch 10, 1978,2 against Faith Garment Company. I)ivi-sion of Dunhall Pharmaceutical, Inc., herein called Respon-dent or the Company, alleging that it had engaged in cer-tain unfair labor practices in violation of Section 8(a)(1).(3). (4), and (5) of the National Labor Relations Act, asamended, herein called the Act. Respondent filed an answerdenying the allegations of unlawful conduct in the com-plaint. Objections to an election filed in Case 26 RC 5716were also consolidated with this proceeding.Pursuant to notice, a hearing was held before me in Rog-ers. Arkansas, on July 10. 11. 12, and 13, and on October 3.1978. Briefs were received from the General Counsel andRespondent on November 20. 1978, and they have beencarefully considered.'Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the following:FINDIN(;S ()I FACII. illt BUSINtSS () RSPONI)IN IRespondent is an Arkansas corporation with its officeand place of business located in Gravette, Arkansas, whereit is engaged in the manufacture of children's dresses, phar-maceutical smocks, and vacuum bag filters. During the yearpreceding the hearing herein, Respondent shipped productsmanufactured by it valued in excess of $50,000 to pointsand places located outside the State of Arkansas. Duringthe same period, Respondent received goods and materialsin excess of $50,000 from points outside the State of Arkan-sas. It is conceded, and I find, that Respondent is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11. THE LABOR ORGANIZAIION INVOI.VEDInternational Ladies' Garment Workers' Union. AFLCIO, herein called the Union. is a labor organization withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR ABOR PRACTI('ESA. The IssuesAt issue in this case is whether Respondent dischargedemployees Stella Corene Reynolds and Nancy W. Spiers onFebruary 2, 1978, and May 5, 1978, respectively, in viola-tion of Section 8(a)(1) and (3) of the Act. The complaintI The vanous charges in this proceeding were filed on Februars 7. March6 and 9. Apnl 7. May 10 and 24, July 18. and August 17, 1978.2 The original complaint was consolidated on May 10, 1978. and thereaftersubsequent amendments were added on June 8 and October 3 19781 The unopposed motions filed by Respondent and the General (Counsel tocorrect the transcnpt in this proceeding are hereby granted.further alleges that Spiers, who was subsequently reinstat-ed, was thereafter unlawfully subjected to various other dis-criminatorv treatment in violation of the Act. In addition, itis alleged that Respondent independently violated Section8(a)(1) of the Act by engaging in surveillance of a unionmeeting, by creating the impression of surveillance by tak-ing pictures of employees as they received union literaturewhen they reported to work at the plant, and by announc-ing the implementation of a pension plan just prior to arepresentation election. Finally. alleging that the Unionrepresented a majority of Respondent's employees. thecomplaint alleges that Respondent, on February 23. 1978.refused to recognize the Union and bargain with it in viola-tion of Section 8a)(5) of the Act.B. Background, the, Organiational CampaignRespondent Faith Garment is an unincorporated divisionof Dunhall Pharmaceutical, Inc., located at Gravette, Ar-kansas, where the plants of each company are located adja-cent to each other. Whereas Dunhall is engaged in themanufacture of prescription drugs, Faith Garment is in-volved in the production of children's dresses, pharmaceuti-cal smocks, and vacuum bag filters. The president andchairman of the board of Dunhall is Monte Staha. Al-though responsible to Staha. James Duffer is the managerof Faith Garment and is in complete charge of that facility.Starting with a few employees in 1975. Faith Garment ex-panded its operations and moved into its present t:acility inJulk 1976.The Union commenced an organizing campaign amongRespondent's production employees on January 5, 1978.Pursuant to a petition filed on February 8, 1978, and thesubsequent approval of a Stipulation for Certification UponConsent Election on February 27. 1978, a representationelection was conducted on March 31. 1978. The Union lostthe election by a vote of 23 22. Certain objections to theelection thereafter filed were consolidated in the instantproceeding.C. Illegal SureillanceI. Respondent's motion picture taking of organizationalactivitiesOn January 26, 1978, Ira Cure and Grady May. bothunion organizers, were engaged in handing out union leaf-lets to Respondent's employees as they were leaving theplant in their cars at the end of the workday. It is undisput-ed that while this was taking place Plant Manager JamesDuffer appeared on the scene and proceeded to take pic-tures with a motion picture camera. Cure credibly testifiedthat Duffer appeared to be taking pictures of the leafletdistribution to the employees. After this so conspicuouslywent on for some time, Cure finally told Duffer. "Mr. Duf-fer, our car is parked across the street. Do you want to takethe license plate number of that car, too?"The same situation prevailed on February 5, except thaton this occasion it was in the morning, about 7:30 a.m.,when the employees were coming to work that the unionorganizers distributed literature to them at the entrance to301 DIECISIONS OF NATIONAI LABOR RELATIONS BOARDthe plant parking lot. It is undisputed that at this time Duf-fer again came out with his movie camera and proceeded totake motion pictures. On this occasion Stella Reynolds. oneof' the alleged discriminatees herein, was also engaged withthe union organizers in the distribution of literature. Ac-cording to the credited testimony of Reynolds, she observedthat Duffer remained for about 30 minutes and during thisperiod took pictures as the vehicles stopped for the occu-pants to receive the literature which she and the organizerswere handing out.Concerning the foregoing. Duffer testified that he at-tempted to take pictures on January 26 because he noticedan unusual traffic jam of employees attempting to leavework. As for February 7, he said that on this occasion hiscar skidded as he approached the plant entrance and hetherefore decided to take pictures of the icy or snowy condi-tions of the driveway leading into the plant parking lot.Upon the entire record in this case, including my observa-tion of the witnesses, as well as in the context of furthersurveillance hereinafter described, I do not credit the testi-mony of Duffer that his purpose in taking the pictures wasfor the reasons indicated. Rather. I am persuaded and findthat Respondent's conduct here constituted a clear andclassic case of photographic surveillance and that Respon-dent thereby violated Section 8(a)( ) of the Act. See BarnesHospital, 217 NLRB 725 (1975). and Northland IndustrialPlastics Co., 159 NLRB 792 (1966).42. Surveillance of a union meeting on February 3, 1978During the early weeks of the organizing campaign it wascustomary for Respondent's employees to meet with theunion organizers at a restaurant across the street from theplant known as the Dairy Bar. Duffer conceded it was com-mon knowledge that during this period union meetingswere being held there during the noon hour. Union Orga-nizers Ira Cure and Grady May met with about 18 or 20employees at one such meeting during the lunch hour ofFebruary 3, 1978. It is undisputed that while this meetingwas taking place Duffer entered the premises, accompaniedby Sam Girard and Johnny Williams. The latter are em-ployees of Girard & Williams, Inc.. of Dallas, Texas. withwhom Respondent has a contract to handle the sales of itsdresses. Placing an order for food at the counter in the areawhere the employees were gathered, the three then pro-ceeded to an adjacent room. Without detailing a descrip-tion of the premises, suffice it to note that the occupants ofthis room and the occupants of the room where the employ-ees were gathered are visible to one another. Duffer and thetwo men remained in the restaurant throughout the meetingand until the employees had left. At this point the unionorganizers went out to their car. They were followed bySam Girard. Girard went around the organizers' car andI It is immaterial that the pictures sought to be taken on January 26 didnot develop because the batteries in the camera were dead, for the effect onthe employees was the same. Barnes Hospital, supra. Indeed. Duffer's testi-mony with respect to the January 26 picture-taking episode was entirelymisleading. Thus, and not withstanding that Respondent well knew what theissue was, on direct and on voir dire examination. Duffer testified that heengaged in picture taking only on February 7. It was not until cross-examina-tion that he finally conceded of having "attempted" to take pictures onJanuary 26.wrote down the license plate number on a pad. When hereturned he showed the pad to DufHer.As noted above, I)uffer acknowledged that he was awareof the union meetings. lie also concededly knew of the em-ployees' presence with the union organizers on February 3.In explanation of his appearance there on February 3, Duf-fer testified that he had been discussing business with Gi-rard and Williams at the plant and that they went to theD)airy Bar because it was nearby and they wished to con-tinue their business discussion. It was for this reason, hesaid, that they brought along a pad. Upon all the facts. Ifind this explanation to be incredible. Thus, Duffer rarelypatronized the Dairy Bar, the last such occasion havingbeen during the summer of 1977. With respect to the prox-imity of the plant, it was brought out that the restaurantwhere Duffer usually went for lunch was but a "half min-ute" drive from the plant. As for Duffer's assertion that thiswas to be a working lunch, the fact is that instead the menengaged themselves in playing pool while waiting for theirorder.' In view of the foregoing, including the deliberatetaking down license plate numbers of the union organizers'car, it would strain credulity to find that Duffer's presencewith the two associates was the coincidence that Dufferwould have it to be. Rather. I find that they were there toobserve the employees at the union meeting and that by sodoing Respondent was clearly engaged in unlawful surveil-lance of the employees' union activity in violation of Sec-tion 8(a)( I ) of the Act.D. Unlawful Announcement o /a Pension PlanThe complaint alleges that on March 30, 1978, Respon-dent "dissuaded its employees from voting for the Union byannouncing the implementation of a pension plan and bygiving selected employees certificates for the pension plan."The history of the pension plan, particularly as it wasmade applicable to Respondent's employees, is not entirelyclear on the record. However, as best as this can be recon-structed, it appears that a pension plan applicable to certainqualified employees of the Dunhall Pharmaceutical Corpo-ration was in effect since about 1973. Under the heading ofdefinition, section 2.3 of the plan provides: "Employer:Dunhall Pharmaceutical, Inc.. and any affiliated corpora-tion which adopts this Plan with the consent of the Em-ployer." Apparently related to a ruling by the Internal Rev-enue Service that the plan would or could include certainemployees of Respondent Faith Garment. the board of di-rectors of Dunhall passed a resolution on December 7,1977, providing that a member (of the plan) is a personemployed by the employer and has completed I year ofservice for eligibility purposes as defined in section 3.4. Itwas at this point (December 8, 1977). according to Respon-dent, that the pension plan became applicable to qualifiedemployees of Respondent Faith Garment.Glen Reed, Dunhall's certified public accountant, testi-fied that Dunhall made no contribution to the plan on be-half of any Faith Garment employees until March 15, 1978.In fact, insofar as the issue herein is concerned, it is note-worthy that two further coinciding events occurred aboutA pxool table was located in the same rom.' Resp. Exhs. 3 and 4.302 FAITH GARMENT COMPANYthis same time. Thus, it was not until about the middle ofMarch 1978 that Duffer was informed by Monte Staha, thepresident of Dunhall and Duffer's superior, that the em-ployees of Faith Garment were eligible for a pension plan.This was the first time that Duffer had any knowledge thatthe plan existed. It was also in the middle of March, accord-ing to Staha, that he telephoned Florence Fitch, an em-ployee of a bank in Little Rock, Arkansas. which is thetrustee for the Dunhall pension plan, and asked that he begiven pension plan certificates for the employees covered bythe plan before March 30, 1978. In this connection, thetrustee had only one list of employees covered by the plan,this list including but not distinguishing eligible employeesof both Dunhall and Faith Garment. Thus. Fitch testifiedthat she had no indication that Faith Garment employeeswere covered by the pension plan until April 1978, at whichtime she received a call from a Board agent who was inves-tigating the matter.After further telephone calls, the certificates were finallyreceived by Staha on the morning of March 30, 1978. Thetestimony reflects, and Respondent concedes in its brief.that Respondent's prime purpose in seeking to obtain thecertificates on or before March 30, 1978. was to apprise theFaith Garment employees of the plan, as well as to physi-cally hand them certificates, before the election to be heldon March 31, 1978. Having thus received the certificates, itis undisputed that Duffer conducted a meeting of Respon-dent's employees on March 30, 1978. at which time, and inthe context of a speech urging the employees to vote againstthe Union, Duffer for the first time announced the existenceof a pension plan for qualified Respondent employees.7 Be-fore the meeting ended, Duffer handed out certificates tonine employees who were eligible under the plan. Dufferexplained that he did so because he wanted "somethingphysical to show them." It is also noteworthy that just be-fore meeting with the employees Duffer discovered that thecertificates erroneously were typewritten "profit-sharingplan" rather than "pension plan."i He nevertheless gave thecertificates to the employees as they were and testified thathe did not explain the error to them when he did.Relying on the Board's Decision in Domino of California,Inc., 205 NLRB 1083 (1973), Respondent contends that itwas entitled to inform its employees of the full range ofbenefits, including the pension plan, so that the employeeshad all the facts on which to make their decision in theforthcoming election. In the Domino case the employer an-nounced, prior to a scheduled election, the effectuation of aprofit-sharing plan. However, in holding the announcementto be permissible, the Board particularly noted that the an-nouncement "followed shortly upon receipt of its first noti-fication from the Internal Revenue Service that the planqualified for tax exemption purposes." In other words, as Iconstrue this holding, the Board found the announcementto have been in conformity with what would have been theemployer's usual business practice. Not so here. From thefacts related above it is clear that Respondent went to un-usual extremes in order to fortify its announcement of the7 The record reflects that theretofore the Faith Garment employees had noknowledge of the pension planI This was discovered during the morning of March 30 when Duffer andStaha were sorting out the certificates between the Dunhall and Faith Gar-ment employees.pension plan by obtaining pension certificates and givingthem to the employees on the day before the election.Clearly, the facts in the instant case show not only that theannouncement was not made in accord with its usual busi-ness practice or for business reasons, but also that just theopposite was true. In short, I find that Respondent's an-nouncement of a pension plan the day before the electionwas calculated to and did interfere with the employees' freechoice of a bargaining representative and that Respondentthereby violated Section 8(a)( 1) of the Act.9E. The Discharge of Stella RevnoldvStella Reynolds was employed by Respondent as a ma-chine operator from August 29. 1977. until she was dis-charged on February 2, 1978. The record reflects that priorto her termination Reynolds was one of the five most activeemployees in the union campaign. Thus Reynolds helpedarrange union meetings, visited employees at their homeson behalf of the Union, spoke to and solicited employees atthe plant, and obtained two signed authorization cards atthe plant. In addition, Reynolds was I of 16 employees onan in-plant organizing committee, these being so identifiedand named on a list which the Union submitted to Respon-dent on January 9, 1978.As indicated, Reynolds was discharged on February 2,1978. In denying that her termination was in violation ofthe Act, Respondent contends that Reynolds was dis-charged for cause because, in substance, she called Duffer aliar during a meeting which Duffer conducted with all theproduction employees on the morning of February 2. Con-cerning the entire circumstances leading to her discharge.the facts are as follows:On February I, Duffer discharged employee DarleneO'Neal purportedly for "yelling and screaming" at her su-pervisor, Fran Cole.'°Upon reporting to work on February2, Reynolds wrote a note which stated "Have you talked toFran lately? One girl did and she got fired. That is why weneed the union for job security." Although Reynolds leftthe note on a table in the breakroom. another employeepicked it up and placed it on the bulletin board. A shortwhile later it came to Duffer's attention. Irritated by thecontents of the note, Duffer decided to call a meeting of allthe production employees. The meeting was called at 8:45a.m. and appears to have lasted for an hour or so. I shouldstate here that there is voluminous testimony from bothemployee and managerial witnesses concerning this meet-ing. Although basically there is no material dispute con-cerning the content thereof, some witnesses elaboratedmore than others, and the versions of the various topicsdiscussed, as well as colloquies between the speaker andemployees, differed in varying degree. I shall not burdenthis Decision by recounting all of this testimony. Rather,having considered all of it and having taken into accountthe demeanor of the witnesses, my best reconstruction ofthis meeting is as follows:9IKellwood Company, Ottenheimer Bros. Mfg. I)lvision, 170 NLRB 1638.1641 42 (1968, enfd. in pertinent part 411 F.2d 493 (8th Cr. 1969) Interna-tinmal Shre Cmpany. 123 NLRB 682 (1959): The I P Store, Inc.. 197NLRB 361 1972).10 The quotation is from Duffer's testimony. O'Neal's termination is not atissue herein.303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuffer began the meeting by acknowledging the presenceof some new employees but stated that he was sorry thatthey would have to hear what he had to say. He then re-ferred to certain prounion and antiunion literature whichwas being distributed throughout the plant by different peo-ple. He mentioned that it was childlike for some people totear down one campaign sign in the restroom and then toreplace it with another. He also made some comment con-cerning the note on the bulletin board which he had foundthat morning. He then brought up the subject of O'Neal'stermination, stating that she had shouted at her supervisorand that this type of conduct would not be tolerated by theCompany. About this point he observed that Reynolds wastaking notes. He asked if she wanted to write down what hesaid or if she would rather record it. Reynolds replied thatshe would like to go home and get her tape recorder if hewould wait and start all over again.Duffer then made reference to an employee to whom hehad made a loan, but who had quit without repaying it.With this he added, "Yet, I am an SOB." Duffer thereuponreturned to the subject of O'Neal's termination, adding thatO'Neal had not been making the rates and consequentlywas costing the Company money. He went on to say that ifthe employees had any problem with a supervisor theyshould come to him. At this point Reynolds raised her handto speak. Duffer indicated that she could. Reynolds, whosaid she was on a first-name basis with Duffer, then said,"Jim, Darlene came to you about a week or so ago with aproblem. You assured her that you would straighten it outwith Fran and nothing ever happened." Duffer responded,"How do you know? [Were] you in the meeting when Italked with Darlene?" When Reynolds said no, Duffer con-tinued, "How do you know what I said?" Reynolds re-sponded, "Darlene told me and I have no reason to doubther." Duffer thereupon said, "Are you calling me a liar?"Reynolds did not respond. Duffer then asked, "Have I everlied?" To this Reynolds answered, "Yes, you have and I canprove it." Reynolds then proceeded to give a lengthy expla-nation of her answer, the substance of which was that priorto Christmas Duffer had promised employees that certainsteps would be taken to enable them to make their rates(such as not being changed from job to job and bringing inpeople to teach them different techniques) but that whenthe time came this in fact did not occur. Reynolds testifiedthat after she finished Duffer made no comment but juststood there for awhile and then proceeded to talk about therate situation again. Thus went Reynolds' version of the"lying" exchange with Duffer.Duffer's version of the exchange with Reynolds was asfollows: Reynolds spoke up and asked, "Well, what hap-pened to Darlene O'Neal? You didn't listen to her." Hesaid, "What do you mean I didn't listen to her?" She re-sponded, "I just know you didn't listen to her." He said,"How do you know that? You weren't in the office." Shesaid, "I just would believe Darlene." He thereupon said,"You mean I would lie and Darlene wouldn't?" She re-plied, "Yes. And you lied in December when you said wewouldn't be changed from job to job." Duffer testified thatwith this he became angry, told her to shut up, and endedthe meeting.Before commenting on the foregoing, and to portraymore fully the entire nature, tone, and atmosphere of themeeting, other aspects of the meeting should also be re-lated. Thus at one point when Reynolds asserted that therates were too high and could not be made, Duffer statedthat if it cost Respondent $12 to make a dress and anotheremployer $10, then Respondent would have to go out ofbusiness. He then asked Reynolds if she went into a storeand saw three dresses exactly the same priced at $5, $10and $15, which one would she buy. Reynolds replied thehigher priced one, in order to say she had kept up with theJoneses. There was laughter at this point, whereupon Duf-fer turned to the audience and asked which other employ-ees would also buy the higher priced dress.At another point, when the subject of rates were broughtup again, Duffer told the employees that the rates could notbe made if they were "fat and lazy" and that the rates couldnot be made if they went to the bathroom all the time.Reynolds, who is a registered nurse, asked Duffer "howmany cc's the bladder holds." When Duffer said he had noidea, Reynolds replied, "250 or 255 cc's." Duffer askedReynolds if she had ever been in an airplane and needed togo to the bathroom but could not. Reynolds replied that shehad never been in an airplane and would rather keep herfeet on the ground. After more along this line, Reynoldsasked Duffer if he had ever wet his pants. When Duffer saidonly when he was a child, Reynolds said, "Well if I wasthere and needed to go, I guess I would do that because yousure can't jump out of an airplane." Duffer stated that onetime when he was in the Navy he had flown for as long as 7hours without using the bathroom.There was considerable additional discussion about mak-ing the rates. Duffer at one point stated that he had not seta standard for any job or rates to be made as had mostcompanies, but that perhaps he should start on such a plan.After more on this point he finally asked Reynolds howmany sewing factories she had worked for. Reynolds statedthat this was the only such plant she had worked for sincenursing was her profession.'' Reynolds credibly testifiedthat at this point the colloquy continued as follows:And he said, "Yet you think you can come in here,by being in this one plant only, and tell me how to setup a whole garment factory and how to run it." Hesaid, "You're that intelligent."He said, "We have an intelligent one here," and hemade a gesture with his hands towards me, "in ourmidst. But," he said, "I'm going to rely on my engineerin Dallas, Texas." He said, "Even [though] we havethis intelligent one here now, I'm going to still rely onmy engineer."That's when that I asked him why he was harassingme due to my union activities. He said, "Union. Noone mentioned union."And I said, "That's why we need the union for jobsecurity."He'd be getting angry. Of course, he was angry allthrough the meeting. He said, "Job security." He said,"I'm the one that gives you job security and your pay-check."While there are additional details, all of the foregoingreflects the substance and the tenor of the February 2 meet-'' Reynolds credibly testified that in fact she was a registered nurse.304 FAITH GARMENT COMPANYing. With respect to Reynolds' note taking, however, it isnoteworthy that at different times, according to the creditedtestimony of Reynolds. Duffer would tell her such things as"Did you get that down? Now make sure you write thisdown. Am I going too fast for you?" It is additionally notedthat other employees, although to a considerably lesser ex-tent than Reynolds, also voiced opinions or asked questionsduring the meeting.Duffer testified that sometime later in the day he toldSupervisor Frances Cole to have Reynolds come to his of-fice at the end of the day because he was going to fire her.Called in at quitting time, Reynolds found Supervisors Coleand Donell present with Reynolds. Reynolds asked to havea witness present. Duffer agreed and Reynolds obtained thepresence of employee Shirley McGhee. Duffer chargedReynolds with having called him a liar. Reynolds deniedthat she had done so. Duffer nevertheless told her that shewas discharged, and with this she was terminated.As previously indicated, Respondent claims to have dis-charged Reynolds on February 2 solely because she calledDuffer a liar. Concerning the so-called liar aspect of theFebruary 2 meeting on which Respondent largely rests itscase, I have heretofore set forth the versions of Duffer andReynolds. From my observation of the witnesses, and uponthe entire record in this case, insofar as the versions differ Icredit the testimony of Reynolds over that of Duffer. Reyn-olds impressed me as an honest and intelligent witness, andwhile not conclusive in itself, I would regard the fact thatshe took notes during the meeting as a further indication ofthe reliability of her testimony.2 Particularly insofar asDuffer's version is concerned, Reynolds denied telling Duf-fer, as Duffer testified, that he had also lied in December. Icredit Reynolds' denial to this effect.'lI turn now to my conclusions. In the first place, it hasbeen shown that the subjects raised and discussed by Dufferduring the February 2 meeting pertained directly to em-ployees' wages, hours, and other terms and conditions ofemployment. It therefore follows, and I find, that the em-ployee participants to this discussion were clearly engagedin protected concerted activity within the meaning of Sec-tion 7 of the Act. Insofar as the issue in this case is con-cerned, the law is clear that employees are protected fromreprisal for such activity unless they conduct themselves insuch an offensive and egregious manner as to depart fromthe res gestae of the concerted activity and thereby lose thestatutory protection.'Applying all the foregoing to the case, I find that (I)Reynolds' discharge arose out of a situation where she wasengaged in protected activity and that (2) her conduct was12 Reynolds destroyed the notes after giving her statement to a Boardagent.1 In this regard, Reynolds spontaneously and credibly recalled that onJanuary 26, 1978, Duffer came to her machine and spent 45 minutes with hertalking about rates. During this discussion she told Duffer. "If you will bnngyour engineer up here, I will call him a liar to his face if he thinks that wecan make these rates with our working conditions."14 Thor Power Tool Company 148 NLRB 1379 (1964), enfd. 351 F.2d 584(7th Cir. 19651; Union Carbide Corporation 171 NLRB 1651 (1968): HoustonShell and Concrete Co.. A Division of McDonough Co.. 193 NLRB 1123(1971). Will Baumer Candle Co Inc.. a Wholh, Owned Subsidiary of SyracuseChina Corporation. 206 NL.RB 772 (1973).not so offensive or egregious as to take her outside the pro-tection of the Act. In the latter connection. I think it clearthat, while Reynolds exercised her right to challenge Duf-fer's explanation of O'Neal's termination, this was not donein any deliberate or offensive manner. While it is true thatin the end Reynolds acknowledged that she regarded Duf-fer's statements as untruthful, it is clear that this cameabout solely at the provocation of Duffer when he contin-ued to pursue the subject and pressed Reynolds for an an-swer. As to the use of the epithet "liar," this was first men-tioned by Duffer, not Reynolds. Reynolds was simplypressed to respond as she did at the insistence of Duffer.'"In sum, and in view of all the fobregoing, I find that Re-spondent's discharge of Reynolds was violative of Section8(a)( I ) of the Act. As alleged in the complaint, I addition-ally find that Reynolds' discharge also entailed a violationof Section 8(a)(3) of the Act. As has been noted, Revnoldswas one of the most active union adherents and was a mem-ber of the employee organizing committee, a fact which wasbrought to Respondent's attention. In view of Respondent'sother unlawful conduct found herein, and upon the entirerecord. I am convinced and find that Respondent's termina-tion of' Reynolds, at least in part, was motivated also byReynold's union activities.F. The Discharge and Suspension o' Nant' SpiersHired in April 1977. Nancy Spiers was employed as aninspector in the inspection department under the supervi-sion of Eloise Donell. She was discharged on May 5. 1978.but was reinstated on May 22, 1978, when Respondentchanged her discharge to a suspension. The discharge andsuspension are at issue herein.Spiers was a member of the employee in-plant organizingcommittee and as such her name was on the list submittedto Respondent on January 10. 1978. She passed out severalunion cards at the plant, attended the noon union meetingsat the Dairy Bar across from the plant, and attended specialevening union meetings. At one point during a break periodin latter January. Spiers was in the process of having an-other employee sign a union card when Duffer came up andtold her that she was not to pass out cards on the plantpremises.' Spiers replied that she thought she could do soduring her lunch and break periods.On May 5, Spiers became upset over various distur-bances and distractions that were occurring in the inspec-tion department. Thus, in the morning one employee wasplaying a radio very loudly. Other employees were laughingand telling jokes over the sound of the radio. As the dayprogressed, other employees, particularly Shirley Grammer,Nora Fletcher, and Sheila Harrington, engaged in a consid-erable amount of horseplay. This included throwing rib-bons and bows around, knocking on the restroom door andtelling employees inside to come out, hiding another em-ployee's chair, and the like. At one point an employeethrew a dress at Spiers' worktable and knocked a pile ofdresses to the fl(xr.'"" Respondent concedes in its brief that "no version of this conversaionhas Reynolds directly calling Duffer a 'liar.'" Respondent goes on to con-tend, however. "that Reynolds at least inferred Duffer was a liar."16The incident is not alleged or contended as a violation.17 The foiregoing is from the credited testimony of Spiers305 DECISIONS OF NATIONAL. I.ABOR RELATIONS BOARDAt or about 2 p.m. that day Spiers went to SupervisorDonell, stating that she was upset and wanted to tell herwhat was going on. She said that she did not want to godirectly to Duffer because, when another employee haddone so previously, she (Donell) had become upset. Spiersthen related what had happened during the day, as relatedabove. Donell told Spiers that she could not understandwhy she was so upset, that apparently the other employeeswere not bothered because they were getting their work out.Donell went on to say that Grammer. Fletcher. and Har-rington had produced a total of 200 dresses that day. Spiersstated that one day she had produced 500 dresses alone. Atthis point Donell told Spiers that she should either clockout or see Duffer.'8Spiers thereupon went to Duffer's office,although she had to wait until the end of the workday be-fore he appeared. Crying at the time, Spiers informed Duf-fer of Donell's instruction that she clock out or report tohim. Donell was brought into the office. Spiers apprisedDuffer of all that had happened that day. Duffer finallyasked Spiers if the employees in the department had causedher any physical harm. When Spiers replied that they hadnot, Duffer told her that he could not see how she could beso upset about the situation. Apparently sensing that Dufferwould do nothing concerning her complaint about the con-ditions in the department, Spiers finally asked Duffer if shecould transfer from the inspection department to the sewingdepartment. Duffer said that it was too late. In )uffer'swords, he also told her at this time, "If you can't swim andjump in the river and you're drowning, it's a little too late toworry about it." Duffer then turned to Donell and asked,"Is she fired or not?" Donell said yes. Duffer then stated, ashe testified, "Fine. She's fired. I stand behind Eloise. Andthat's it." With this Spiers was terminated.Assuming that Donell at least initiated the decision thatSpiers be terminated, Donell testified that she decided thatSpiers should be discharged because she felt that Spiers didnot get along with her fellow employees. She admitted,however, that she never so much as discussed the problemwith Spiers.While I recognize that the Board is precluded from sub-stituting its judgment for the valid business judgment of anemployer, in this instance Respondent's assertion that it dis-charged Spiers for the reason given does not make sense:and to this extent it does not withstand the test of scrutiny.Thus, the record abounds with evidence that the horseplayand other distractions concerning which Spiers complainedabout on May 5 did not only exist on that particular daybut indeed were commonplace and occurred on an almostdaily basis. In addition to the loud playing of the radio andother types of horseplay already cited, the evidence reflectsthat at other times the inspection department employeeswould lock each other in the restroom by tying strings fromdoor to door, pinch each other with pins, tie chairs down,push each other around in carts, and the like. Significantly,and while acknowledging that horseplay was not uncom-mon in her department, Donell conceded that Spiers wasnot one of those who engaged in any such horseplay. Be-" Donell first testified that she told Spiers. "Go clock out and see Jim." butthen testified that she said. "Clock out. You're fired. Go talk to Jim." Whilethe matter is not a determinative factor, I credit the testimony of Spiers as setforth above.yond the foregoing, the record establishes that Spiers wasan able and experienced employee. Indeed, Stella Reynoldstestified without contradiction that on one occasion whenshe worked in the inspection department Supervisor Donelltold her, "If all my employees were like Nancy Spiers I'dhave a wonderful department. She can turn out moredresses and do more work." Similarly, employee DebraGiles testified of having been told by Donell that shewished all of her help were like Spiers. that Spiers was thebest bow tier she ever had, and that, if any of the girlsmissed anything, Nancy would catch it.In sum, I find it incredible that Respondent would dis-charge this capable employee. one who kept on the job anddid not, as did other employees in the department, engagein all manner of horseplay. for the purported reason thatshe did not get along with her fellow employees. Rather, inthe context of the other unlawful conduct found herein. Iam persuaded and find that Respondent discharged thisknown union adherent and member of the in-plant organiz-ing committee for reasons related to her union activity. Ac-cordingly. I find that by such conduct Respondent violatedSection 8(a)(1) and (3) of the Act.After Spiers' discharge, Duffer and Donell decided toconvert the discharge into a suspension for the asserted rea-son that she had received no prior warning for the allegedproblem. After having been given another warning abouther alleged inability to get along with the other employeesand her supervisor. Spiers returned to work on May 22,1978. For the reasons previously stated, I find Respondent'ssuspension of Spiers, as well as the warning, to be violativeof Section 8(a)( 1 ) and (3) of the Act.G. Other Alleged Discrimination Again.st SpiersThe complaint alleges that on July 14, 1978, Respondentviolated Section 8(a)(4) of the Act by moving Spiers' work-table to isolate her from other employees in the inspectiondepartment.The original hearing in this proceeding was held fromJuly 10 through July 13, 1978. Spiers testified as the Gen-eral Counsel's witness on July) 12 and 13. When Spiers re-ported to work on the morning of July 14, she found thatthe tables of all the inspectors had been moved. However,whereas previously the tables of the other inspectors, aswell as hers, had been stationed approximately 12 18inches apart, Spiers credibly testified that not only had hertable been moved away from the other inspectors, but alsothat it was placed to face an outside wall.Upon the entire testimony it is clear, and I find, that inthe sense indicated Spiers was put apart from the otheremployees. This action having been taken the day afterSpiers testified, the General Counsel has established a primafacie case of the alleged violation. Having considered all ofRespondent's testimony on the subject, I find that Respon-dent has given no plausible explanation or reason to ac-count for moving Spiers in the manner indicated at thisparticular time. Accordingly. I find that, by taking suchretaliatory action against Spiers. and that this was donebecause she gave testimony under the Act, Respondent vio-lated Section 8(a)(1 I) and (4) of the Act.The complaint further alleges that Respondent unlaw-fully issued warnings to Spiers on July 17 and on August306 FAITH GARMENT ('()MPANY30, 1978. In each instance the warnings were issued pur-portedly because Spiers. as an inspector, passed certaindresses which should have been rejected because of variouswork defects. However, the testinmonv concerning whetherSpiers was responsible, as Respondent charges. is as confus-ing as it is voluminous. Iaving considered all this testimonsand exhibits, and while the matter is not free from doubt. Ifind, with the exception noted below, that the GeneralCounsel has not come forward with the requisite burden ofproof to sustain these allegations. To the foregoing extent, itis recommended that the allegations be dismissed. As to theexception, this occurred on July 17 at which time [)onelltold Duffer that she was giving Spiers a written warning for"defective work" and "carelessness." It is undisputed that.although Duffer did not observe Spiers perform the work inquestion. he nevertheless directed D)onell to add the word"attitude" on the warning slip which she was about to issue.Duffer testified that he did this because he assumed that thedefective work could only be caused by Spiers' carelessnessor indifference. Upon the entire record. I do not believe thatthis was the reason that Duffer had Spiers warned for herattitude. Rather, I am convinced and find that this unusualinstruction would not have been given but for Spiers' pro-union attitude and activities. To the extent that Spiers waswarned for her attitude, I find that such warning was givenin violation of Section 8(a)( 1 ) and (3) of the Act.The complaint further alleges that on August 29. 30.), and31 Respondent "denied Spiers a job as an inspector in theinspection department" and that it laid her off on Septem-her 1. 1978, all in violation of the Act.The first of the above allegations relates to the fact thatSpiers worked in the sewing department rather than in theinspection department during the period August 29 31,1978. The record reflects that work in the inspection depart-ment was slow at this time, whereas the sewing departmentwas short-handed. In any event. Spiers and another em-ployee requested to work in the sewing department. Therequest was granted, and beginning on August 29 Spiersworked in the sewing department under the supervision ofFrancis Cole. On August 30, Spiers told C'ole she could notsew because her back was bothering her. Cole replied that itwas too bad, but that she would have to continue." Accord-ing to Spiers. on the following day. August 31, she observedthe inspection department was operating with several em-ployees. However, she did not make any protest to her su-pervisor and continued to work at sewing. Concerning theforegoing, the record reflects that in the past Spiers, as wellas other inspection department employees, were temporar-ily transferred to the sewing department when work wasslow in the inspection department. Spiers did not lose anypay during the period August 29-31 and there is no conten-tion that the work she performed there was more onerousthan the work in the inspection department.'0I find theevidence insufficient to support the complaint's allegation11 It was on the afternoon of this date that Spiers received a second warn-ing, referred to previously.' Although Spiers acquired a backache while working on a sewing ma-chine, the case was not tried on the theory that she was transferred to a moreonerous job. Moreover. there is no evidence to show that the work in thesewing department was more onerous than in the inspection department.that during this period Respondent unlawfully "deniedSpiers a job as an inspector in the inspection department."When Spiers reported to work on Friday, September I.she had a doctor's note stating that she was not to work ona sewing machine until she was feeling better.2" She gavethe note to Supervisor Fran Cole who thereupon went toseek work tfr her elsewhere. Spier's own testimony reflectsthat the following thereupon occurred:She came back and told me there was no work orme that day in Inspection and I said, well. the tollow-ing Monday was Labor Day, so said, well, if you sendme home, that means that I'll get paid for the holidayanwas. doesn't it, and she said, I didn't say I wasgoing to send you home. I just said ou're not going to,work in Inspection and she tried to find me sonime c otherwork to do w here I wouldn't have to work on a sewingmachine.She took me back in Repair and as;ked them if therewkas anthing that I could do without working on amachine and they told her no. so., she finally escortedme out to the door and she told me -this was aboutten minutes until eight she told me not to botherdoing anything with my time clock, that Jane wouldtake care of it. She told me I would get paid for theholiday, but I wasn't to get paid for that da5and I left.From the foregoing it is clear that Supervisor ('ole imme-diately took steps to find work for Spiers in other depart-ments that day, but without success. In my view, Cole'sspontaneous effort to comply with the doctor's recommen-dation that she not work on a sewing machine does notreflect an intention to discriminate. In short, I find the evi-dence does not support the allegation that Spiers was un-lawfull laid off on September 1, 1978. It is, accordingly.recommended that the allegation be dismissed.2'H. The Alleged ThreatSuzann Johnson. a former Respondent employee whoworked in the sewing departmentY testified that in August1978 she had a conversation with Ruby Queen, a supervisorin the sewing department. Johnson's testimony of the con-versation was as follows:The conversation was Jeanette Buford had not re-turned to work for a couple of days and I asked Rubyif she was coming back and she said they didn't knowfor sure, that she hadn't called in and I said, well, if shecomes back, does she have a job and Ruby said no,that they were going to fire her and then, she went onto say that they were going to get rid of all the trouble-makers, but no names were mentioned."2 Spiers had gone to the doctor on the preceding afternoon complaining ofa backache.22 In her bnef, the General Counsel for the first time contends that Re-spondent violated Sec. 8(a( I) of the Act in that it refused to allow Spiers tohave a witness present when Duffer met with her on May 15, 1978, (Thismeeting resulted in Spiers' discharge being changed to a suspension, plus awarning, as previously related.) Not only is there no such allegation in thecomplaint, but prior to the submission of her brief the General Counsel at notime apprised Respondent that she planned to make any such contentionbefore me. T find a violation upon this belated contention swould. in myopinion, constitute a denial of due process to Respondent. Accordingly, asrespects this contentin I make no finding of a iolation.: Johnson lelft Respondent's emplo%? on or about September 20. 1978307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleges that, by telling Johnson that Re-spondent would get rid of all the troublemakers, Respon-dent violated Section 8(a)(1) of the Act.4I recognize thatthere are many cases where, under appropriate context, ithas been found that an employer's reference to "trouble-makers" was intended to mean union adherents. If the samecould be said here, the violation would be clear. However,taking into context the entire discussion, I am of the viewthat Johnson's statement is too ambiguous to warrant theinference that by use of the word "troublemakers" she in-tended to refer to union adherents. Moreover, not only didthe conversation have nothing to do with the organizationalactivities, but there is also no evidence that Jeanette Bu-ford, whom the conversation concerned, was a union adher-ent or that she was so regarded by Queen. It is, accordingly,recommended that the allegation be dismissed.1. The 8(a)(5) ViolationBy mail-o-gram dated February 4, 1978, the Union re-quested that Respondent recognize it as the bargainingagent for Respondent's production employees. Respondentrefused this request on February 6, 1978. Thereafter, pursu-ant to a petition filed in Case 26 RC 5716 on February 8.1978, and the subsequent approval of a Stipulation for Cer-tification Upon Consent Election on February 27. 1978. arepresentation election was conducted on March 31. 1978.The Union lost the election by a vote of 23 22. The unitinvolved in the said election, which I find to be appropriate,consisted of the following:All regular full-time and part-time production employ-ees employed at Faith Garment Co., Division of Dun-hall Pharmaceutical Inc.'s Gravette, Arkansas plant,excluding all office clerical employees, mechanics.maintenance employees, designers, guards and supervi-sors as defined in the Act.Respondent's payroll reflects that the appropriate bar-gaining unit consisted of 56 employees on February 9, 1978.The General Counsel and Respondent stipulated that, ofthese employees, 24 of them signed valid union authoriza-tion cards. In addition, the General Counsel introduced inevidence, and by testimony authenticated as valid, 13 au-thorization cards signed by other employees within the unitof the aforenoted 56 employees. Accordingly, since theGeneral Counsel established that 37 of the 56 employees inthe appropriate unit signed valid authorization cards, I findthat the Union enjoyed majority status in an appropriateunit on February 9, 1978.As previously found, commencing on January 26, 1978,Respondent engaged in the commission of a series of seri-ous unfair labor practices which included the surveillanceof the employees' organizational activities and the surveil-lance of a union meeting, the unlawful announcement of apension plan on the day preceding the election, the dis-charge of two employees because of their union activities,the unlawful warning to an employee for the same reason,and a violation of Section 8(a)(4) of the Act. I conclude that2 Although Queen denied the remark about troublemakers, I credit John-son's testimony on the point.such conduct made the holding of a fair election unlikelyand that it undermined the Union's majority. Additionally,I find that these unfair labor practices "are of such a naturethat their coercive effects cannot be eliminated by the appli-cation of traditional remedies, with the result that a fair andreliable election cannot be had."" Finally, I find that thepossibility of erasing the effects of the unfair labor practicesand of insuring a fair rerun election by use of traditionalremedies, though present, is slight, and that employees' sen-timent as reflected by their execution of union authoriza-tion cards during the critical period herein would, on bal-ance, be better protected by a bargaining Order. Gissel,supra. For the reasons stated, I find that Respondent vio-lated Section 8(a)(5) of the Act by refusing to bargain withthe Union on and after January 8, 1978, the date Respon-dent refused the Union's bargaining request.26J. 77e ObjectionsCertain conduct herein found to be unlawful was allegedas objectional conduct in paragraph I of the Union's objec-tions. As the conduct occurred between the time the peti-tion was filed and the date the election was held, I find itinterfered with the employees' exercise of a free and un-trammeled choice in the election and recommend that theresults of the election held on March 31, 1978, be set aside.As I have recommended the issuance of a bargaining order,I recommend that the petition in Case 26-RC-5716 be dis-missed.IV. Ilf1 ;lFl:('S OF IEl'. UNFAIR LABOR PRA(CII(ES UPON()OMMER( IThe activities of Respondent set forth in section I11I,above, occurring in connection with the operations of Re-spondent described in section 1., above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. ITE REMED)YHaving found that Respondent has engaged in and isengaging in certain unfair labor practices in violation ofSection 8(a)(1), (3), (4), and (5) of the Act, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent has unlawfully refused tobargain collectively with the Union, I shall recommend thatit be ordered to bargain collectively with the Union, uponrequest, with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employmentfor the employees in the appropriate unit described below. Ishall also recommend that any understanding that the par-ties may reach shall be embodied in a signed agreement.It is further recommended that Respondent offer StellaCorene Reynolds immediate and full reinstatement to her"2 N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 614 (1969).2 Roney Plaza Apartments, 232 NLRB 409 (1977\.308 FAITH GARMENT COMPANYformer position or, in the event that job no longer exists, toa substantially equivalent position, without prejudice to herseniority or other rights and privileges. I shall also recom-mend that Respondent make Stella Corene Reynolds andNancy Spiers whole for any loss of pay they may havesuffered by reason of Respondent's unlawful discriminationagainst them by payment to each of them a sum of moneyequal to that which each would have earned from the dateof the discharge to, in Reynold's case, the date of an offer ofreinstatement, and to Nancy Spiers, to the date of her rein-statement, less net earnings during such periods. Backpayand interest thereon is to be computed in accordance withthe formula described in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977)."As the unlawful discharges of Reynolds and Spiers are ofsuch serious nature as to strike at the very heart of rightsintended to be protected by the Act, I shall recommend theissuance of a broad cease-and-desist order requiring Re-spondent to cease and desist from in any other manner in-fringing upon employees' rights.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described in section III,above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1), (3),(4), and (5) of the Act.Upon the foregoing findings of fact and the entire record,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER'"The Respondent, Faith Garment Company, Division ofDunhall Pharmaceutical, Inc., Gravette, Arkansas, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or suspending employees, or otherwisediscriminating against them, because they engage in unionactivity or because they engage in concerted activity fortheir mutual aid or protection.(b) Engaging in surveillance of employees' union activi-ties or meetings.(c) Promising or granting its employees economic bene-fits for the purpose of discouraging union activities or theirselection of a bargaining agent.(d) Issuing warnings to employees or isolating them from27See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962).2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.other employees because they testify in a hearing before theNational Labor Relations Board.(e) Refusing to bargain collectively concerning rates ofpay. wages, hours, and other terms and conditions of em-ployment with International Ladies' Garment Workers'Union, AFL CIO, as the exclusive bargaining representa-tive of its employees in the following appropriate bargain-ing unit:All regular full-time and part-time production employ-ees employed at Faith Garment Co.. Division of Dun-hall Pharmaceutical Inc.'s Gravette, Arkansas plant,excluding all office clerical employees. mechanics,maintenance employees, designers, guards and supervi-sors as defined in the Act.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to Stella Corene Reynolds immediate and fullreinstatement to her former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay due to the violationagainst her in accordance with the manner set forth in thesection of this Decision entitled "The Remedy." In thesame manner, make Nancy Spiers whole for any loss of payshe may have suffered due to the discrimination against her.(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records. timecards,personnel records and reports. and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its plant in Gravette, Arkansas, copies of theattached notice marked "Appendix."9 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 26, after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMFNI)ED) that the complaint be dis-missed insofar as it alleges violations of the Act not specif-ically found herein.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted bh Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"309